DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 10/5/2021
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner acknowledges applicant’s amendment, and such an amendment overcomes the previously applied reference under 35 U.S.C. 102.  However, a new rejection is made in light of the new reference applied below.
Claim Objections
Claim 11 is objected to because of the following informalities:  
As to Claim 11,
The phrase “a the same dimension DSPC” on line 4 lacks clear antecedent basis and is unclear due to the “a the” phrase.  DSPC was not previously recited, and it is therefore suggested to receive “a same dimension DSPC.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Masreliez et al. (Masreliez) (US 6,054,851) or, in the alternative, under 35 U.S.C. 103 as obvious over (Masreliez) (US 6,054,851).
As to Claims 1, 5, 6, and 7,

    PNG
    media_image1.png
    395
    591
    media_image1.png
    Greyscale

Masreliez discloses An electronic position encoder usable to measure a relative position between two elements along a measuring axis direction, the electronic position encoder comprising: a scale (428) extending along the measuring axis direction which includes a periodic scale pattern comprising at least a first type of signal modulating elements (170)), (Figure 16), (Column 34, Lines 57-67), wherein the periodic scale pattern has a spatial wavelength W1 (308) and signal modulating elements of the first type comprising similar conductive plates or similar 
As seen in the above figure, the width of the flux element (170) is reasonably between 0.55 and 0.8 of the spatial wavelength W1, and more specifically, is about 0.7*W1 or 0.7 times the period.  The Examiner is not relying upon a ruler or other measuring instrument to determine 
That stated, for the purpose of compact prosecution, the Examiner notes that Masreliez does not expressly state that DSME is at least 0.55*W1 and at most 0.8*W1, and the average dimension DSME is at least 0.6*W1, the average dimension DSME is at least 0.66*W1.
However Masreliez demonstrates that the gap between adjacent flux elements (170) can be different as seen in Figure 16 where the top elements (170) have a gap that is larger than the bottom elements (170), thus demonstrating that such a feature is a result effective variable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Masreliez to change the size of the flux elements and to optimize the dimensions of the flux elements include that DSME is at least 0.55*W1 and at most 0.8*W1, he average dimension DSME is at least 0.6*W1, the average dimension DSME is at least 0.66*W1,  the average dimension DSME is at least 0.7*W1 given the above disclosure and teaching of Masreliez in order to advantageously ensure that the flux elements allow for the transmitter signal to be sufficiently coupled to the sensor windings so that they can properly detect the signal, including in the presence of noise, and to advantageously be able to adjust size of the flux elements to therefore be able to adjust the number of binary bits that are encoded on the same sized scale to allow for the desired level of accuracy of the position of the scale, and because it 
As to Claim 2,
Masreliez discloses the average dimension DSME is at most 1.6*DSEN (note that by selecting the loop portion to be 50% of W1, the average dimension DSME must be at most 1.6*DSEN), (Figure 16).
As to Claim 3,
Masreliez discloses 0.45*W1 <DSEN < 0.55*W1 (Figure 16 / note that DSEN is selected to be 0.5 times the period shown as (308) which is 0.5* W1).
As to Claim 4,
Masreliez discloses DSEN is approximately 0.5 *W1 (Figure 16 / note that DSEN is selected to be 0.5 times the period shown as (308) which is 0.5* W1).
As to Claim 8,
Masreliez discloses the signal modulating elements of the first type comprise the similar conductive plates (Figure 16), for which the signal modulating elements of the first type comprising the similar conductive plates each have the same shape and each have the same average dimension DSME along the measuring axis direction (Figure 16).
As to Claim 9,
Masreliez discloses the signal modulating elements of the first type comprise the similar conductive plates (Figure 16), for which the signal modulating elements of the first type 
As to Claim 11,
Masreliez discloses wherein non-signal modulating elements of a second type are located between the signal modulating elements of the first type along the measuring axis direction (Figure 16), and wherein each of the non-signal modulating elements of the second type have a same shape and a the same dimension DSPC along the measuring axis dimension which is equal to W1 minus DSME (Figure 16 / note W1 minus DSME is the gaps in between the flux elements (170)), and are configured to have relatively less effect on the changing magnetic flux in comparison to the signal modulating elements of the first type (see above figure and note the insulating material which is the non-signal modulating element located between flux elements (170)), (Figure 16), (Column 34, Lines 63-65);
As to Claim 12,
Masreliez discloses the non-signal modulating elements of the second type comprise regions of non- conductive material (Figures 1, 16), (Column 10, Lines 38-40), (Column 34, Lines 63-65);
As to Claim 13,
Masreliez discloses the non-signal modulating elements of the second type comprise regions of a non- conductive scale substrate, wherein the first type of signal modulating elements are fixed on the non-conductive scale substrate  (Figures 1, 16), (Column 10, Lines 38-40 / note the PCB must include non-signal modulating elements between the signal modulating elements).
As to Claim 14,
Masreliez discloses the detector portion and the scale include approximately planar substrates and the detector portion is configured to be mounted approximately parallel to the periodic scale pattern with a nominal operating gap between their respective conductors which is at least 0.075*W1 (Column 35, Lines 36-45 / note the conductors of 424 are spaced by W1 from conductors of 426)).
As to Claim 15,
Masreliez discloses the nominal operating gap is at least 0.15*W1 (Column 35, Lines 36-45 / note the conductors of 424 are spaced by W1 from conductors of 426)).
As to Claim 16,
Masreliez discloses the conductive loops or conductive loop portions of the sensing elements comprise approximately parallel conductor segments that are perpendicular to the measuring axis direction (Figure 16 / note the sizes of the loops (424),(426)), and that are configured to align with or overlap the interior area (Figure 16), and the parallel conductor segments are spaced at the nominal sensing element width dimension DSEN along the measuring axis direction (Figure 16 / note DSEN can be equal to W1 which is space (308) which can also equal (425), and thus the parallel loop segments are spaced by DSEN  (Column 34, Line 1 though Column 35, Line 2).
As to Claim 17,
Masreliez discloses the similar conductive plates or similar conductive loops of the signal modulating elements of the first type that each have the same shape and each have the same average dimension DSME along the measuring axis direction comprise approximately parallel plate edges or approximately parallel conductive loop segments (Figure 16), respectively, that are perpendicular to the measuring axis direction and that bound their effective region (Figure 16 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (Masreliez) (US 6,054,851) in view of Dames (US 6,124,708).
As to Claim 10,
Masreliez discloses the signal modulating elements of the first type comprise the similar conductive plates (Figure 16), for which the signal modulating elements of the first type comprising the similar conductive plates each have the same shape and each have the same average dimension DSME along the measuring axis direction (Figure 16).
Masreliez does not disclose the signal modulating elements of the first type comprise the similar conductive loops, for which the signal modulating elements of the first type comprising the similar conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction.
Dames discloses that its known to use similar conductive loops or similar conductive plates for the signal modulating elements (Figures 1 and 13a), and where the signal modulating elements of the first type comprise the similar conductive loops (Figure 13a / note the conductive loops are the coils for the resonant circuits 181), (Column 11, Lines 46-48), for which the signal modulating elements of the first type comprising the similar conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction (Figures 1 and 13a), (Column 11, Lines 45-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Masreliez to include using loops instead of plates for the signal modulating .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858